Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jongkook Park on 5/16/2022.

The application has been amended as follows: 
Claims 1-3, 5-7 are amended to change the “.” and “,” in the claims with “;”.  Claims 2, 3, and 6 are amended to correct the cited R groups to match with the R groups in the cited Chemical Formulas.

1. 	A semiconductor element comprising:
 a pipe channel;
wherein the pipe channel is formed by a method comprising:
forming a pipe gate electrode layer in which a first nitride layer is buried;
forming a cell gate structure which is an alternating stack structure of an interlayer insulating layer and a gate electrode layer on the output of the pipe gate electrode layer forming process;
selectively etching the cell gate structure to form a second nitride layer buried in a first hole and a second hole formed exposing the first nitride layer;
selectively etching the cell gate structure to form a trench separating at least one first gate electrode layer into portions;
forming a selection gate structure comprising a second interlayer insulating layer and a second gate electrode layer to form a selection transistor on the output of the selectively etching the cell gate structure to form a trench;
selectively etching the selection gate structure to form a third hole and a fourth hole exposing the second nitride layer buried in the first hole and the second hole; and
removing the first nitride layer and the second nitride layer under the first nitride layer exposed by the third hole and the fourth hole by a wet etching process using a composition for etching;
wherein the composition for etching comprises:
a first inorganic acid;
a first silane compound;
a silane inorganic acid salt produced by reaction between a second inorganic acid and a second silane compound; and
a solvent;
wherein the second inorganic acid is at least one selected from the group consisting of a phosphoric acid, an anhydrous phosphoric acid, a pyrophosphoric acid, a polyphosphoric acid, and a combination thereof; and
      	each the first silane compound and the second silane compound is independently a compound selected from Chemical Formulas A1, A2, and their combination;
the silane inorganic acid salt is represented by Chemical Formula C11;
[Chemical Formula A1]

    PNG
    media_image1.png
    95
    155
    media_image1.png
    Greyscale

[Chemical Formula A2]

    PNG
    media_image2.png
    100
    197
    media_image2.png
    Greyscale

(In Chemical Formula A1 and Chemical Formula A2: each R1 to R10 is independently selected from a group consisting of hydrogen, halogen, (C1-C10) alkyl, (C1-C10) alkoxy, and (C6-C30) aryl; at least one of R1 to R4 is hydrogen, or (C1-C10) alkoxy; and n is one of integer numbers from 1 to 10);
[Chemical Formula C11]

    PNG
    media_image3.png
    365
    431
    media_image3.png
    Greyscale

(In Chemical Formula C11: each R111 to R112 is independently selected from a group consisting of hydrogen, halogen, (C1-C10) alkyl, (C1-C10) alkoxy, and (C6-C30) aryl; each R113 to R122 is independently hydrogen;  and each o1, o21, o22, o3 is independently one of integer numbers from 0 to 10; n4 is one of integer numbers from 0 to 2; l1 is one of integer numbers from 0 to 10; m1 is 0 or 1).
2.	The semiconductor element of claim 1, wherein any one of hydrogen of R113 to R122 in the Chemical Formula C11 is substituted by Chemical Formula C2-1;
[Chemical Formula C2-1]

    PNG
    media_image4.png
    358
    330
    media_image4.png
    Greyscale

(In Chemical Formula C2-1: any one of R131 and R112 is a coupler coupling to Chemical Formula C11, the other is independently selected from a group consisting of hydrogen, halogen, (C1-C10) alkyl, (C1-C10) alkoxy, and (C6-C30) aryl; and each R115 to R122 is independently hydrogen, or a substituted by a substituent represented by Chemical Formula C2-1; and each o1, o22, o3 is independently one of integer numbers from 0 to 10; n4 is one of integer numbers from 0 to 2; l1 is one of integer numbers from 0 to 10; m1 is 0 or 1).
3. The semiconductor element of claim 1, wherein the silane inorganic acid salt represented by Chemical Formula C11 is any one selected from a group consisting of Chemical Formulas A3-2, A3-3, A3-5, A3-6, A3-7, B3-3, B3-6, B3-7, B3-8, C1-5, C1-7, C1-8, C1-9, C1-10, and their combination;
[Chemical Formula A3-2]

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

[Chemical Formula A3-3]

    PNG
    media_image6.png
    149
    223
    media_image6.png
    Greyscale

[Chemical Formula A3-5]

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

[Chemical Formula A3-6]

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

[Chemical Formula A3-7]

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

[Chemical Formula B3-3]

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

[Chemical Formula B3-6]

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

[Chemical Formula B3-7]

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

[Chemical Formula B3-8]

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

[Chemical Formula C1-5]

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

[Chemical Formula C1-7]

    PNG
    media_image15.png
    163
    321
    media_image15.png
    Greyscale

[Chemical Formula C1-8]

    PNG
    media_image16.png
    220
    351
    media_image16.png
    Greyscale

[Chemical Formula C1-9]

    PNG
    media_image17.png
    172
    425
    media_image17.png
    Greyscale

[Chemical Formula C1-10]

    PNG
    media_image18.png
    236
    539
    media_image18.png
    Greyscale

(In Chemical Formulas A3-2, A3-3, A3-5, A3-6, A3-7, B3-3, B3-6, B3-7, B3-8, C1-5, C1-7, C1-8, C1-9, and C1-10: each R1, R3, R1-1, R1-2, R1-3, R1-4, R1-5, R1-6, R1-7, R1-8, R2-1, R2-2, R2-3, R3-1, R3-2,  R3-3 is independently selected from the group consisting of hydrogen, halogen, (C1-C10)  alkyl, (C1-C10) alkoxy, and (C6-C30) aryl).
5. 	A semiconductor element comprising:
 	a pipe channel;
wherein the pipe channel is formed by a method comprising:
forming a pipe gate electrode layer in which a first nitride layer is buried,
forming a cell gate structure which is an alternating stack structure of an interlayer insulating layer and a gate electrode layer on the output of the pipe gate electrode layer forming process;
selectively etching the cell gate structure to form a second nitride layer buried in a first hole and a second hole formed exposing the first nitride layer;
selectively etching the cell gate structure to form a trench separating at least one first gate electrode layer into portions;
forming a selection gate structure comprising a second interlayer insulating layer and a second gate electrode layer to form a selection transistor on the output of the selectively etching the cell gate structure to form a trench;
selectively etching the selection gate structure to form a third hole and a fourth hole exposing the second nitride layer buried in the first hole and the second hole; and
removing the first nitride layer and the second nitride layer under the first nitride layer exposed by the third hole and the fourth hole by a wet etching process using a composition for etching;
wherein the composition for etching comprises:
a first inorganic acid;
a first silane compound;
a silane inorganic acid salt produced by reaction between a second inorganic acid and a second silane compound; and
a solvent;
wherein the second inorganic acid is nitric acid; and 
each the first silane compound and the second silane compound is independently a compound selected from Chemical Formulas A1, A2, and their combination;
the silane inorganic acid salt is represented by Chemical Formula C13;
[Chemical Formula A1]

    PNG
    media_image1.png
    95
    155
    media_image1.png
    Greyscale

[Chemical Formula A2]

    PNG
    media_image2.png
    100
    197
    media_image2.png
    Greyscale

(In Chemical Formula A1 and Chemical Formula A2: each R1 to R10 is independently selected from a group consisting of hydrogen, halogen, (C1-C10) alkyl, (C1-C10) alkoxy, and (C6-C30) aryl; at least one of R1 to R4 is hydrogen, or (C1-C10) alkoxy; and n is one of integer numbers from 1 to 10);
[Chemical Formula C13]

    PNG
    media_image19.png
    286
    310
    media_image19.png
    Greyscale

(In Chemical Formula C13: each R111 to R112 is independently selected from a group consisting of hydrogen, halogen, (C1-C10) alkyl, (C1-C10) alkoxy, and (C6-C30) aryl; each R113 to R114 is independently hydrogen; n4 is one of integer numbers from 0 to 2; l1 is one of integer numbers from 0 to 10; m1 is 0 or 1).
6. 	The semiconductor element of claim 5, wherein any one of hydrogen of R113 to R114 in the Chemical Formula C13 is substituted by Chemical Formula C6-1;
[Chemical Formula C6-1]

    PNG
    media_image20.png
    283
    281
    media_image20.png
    Greyscale

(In Chemical Formula C6-1: any one of R131 and R112 is a coupler coupling to Chemical Formula C13, the other is independently selected from a group consisting of hydrogen, halogen, (C1-C10) alkyl, (C1-C10) alkoxy, and (C6-C30) aryl; and each R113 to R114 is independently hydrogen, or a substituted by a substituent represented by Chemical Formula C6-1; n4 is one of integer numbers from 0 to 2; l1 is one of integer numbers from 0 to 10; m1 is 0 or 1).
7. 	The semiconductor element of claim 5, wherein the silane inorganic acid salt represented by Chemical Formula C13 is any one selected from a group consisting of Chemical Formulas A5-2, A5-3, A5-7, C5-4, and their combination;
[Chemical Formula A5-2]

    PNG
    media_image21.png
    86
    245
    media_image21.png
    Greyscale

[Chemical Formula A5-3]

    PNG
    media_image22.png
    147
    244
    media_image22.png
    Greyscale

[Chemical Formula A5-7]

    PNG
    media_image23.png
    138
    304
    media_image23.png
    Greyscale

[Chemical Formula C5-4]

    PNG
    media_image24.png
    138
    281
    media_image24.png
    Greyscale

(In Chemical Formula A5-2, A5-3, A5-7, and C5-4: each R1-1, R1-2, R1-3, R1-4, R21, R23 is independently selected from a group consisting of hydrogen, halogen, (C1-C10) alkyl, (C1-C10) alkoxy, and (C6-C30) aryl).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



5/16/2022